STATE OF LOUISIANA


                               COURT OF APPEAL


                                  FIRST CIRCUIT


                                NO. 2021 KA 1117


                              STATE OF LOUISIANA


                                      VERSUS


                                DEMOND BESSIE


                                                Judgment Rendered:   APR 0 8 2022




                                  On Appeal from the
                               19th Judicial District Court
                    Parish of East Baton Rouge, State of Louisiana
                              Trial Court No. 09- 14- 0860


                    The Honorable Louis R. Daniel, Judge Presiding




Hillar C. Moore, III                     Attorneys for Appellee,
District Attorney                        State of Louisiana
Allison Miller Rutzen
Assistant District Attorney
Baton Rouge, Louisiana


Gail Horne Ray                           Attorney for Defendant -Appellant,
Baton Rouge, Louisiana                   Demond Bessie




              BEFORE: McDONALD, LANIER, AND WOLFE, JJ.
WOLFE, I


       The defendant, Demond Bessie, was charged by grand jury indictment with

second degree murder, a violation of La. R. S. 14: 30. 1, and pled not guilty.     After a


trial by jury, he was unanimously found guilty as charged. The trial court denied the

defendant' s motion for new trial. The defendant was sentenced to life imprisonment


at hard labor without the benefit of probation, parole, or suspension of sentence. The


defendant now appeals, challenging the sufficiency of the evidence and the denial of

his motion for new trial.      For the following reasons, we affirm the conviction and

sentence.




                                STATEMENT OF FACTS


       On May 1, 2014, officers of the Baton Rouge City Police Department were

dispatched to the scene of a shooting at the Newport Villa Apartments, located at

1737 La Annie Drive in Baton Rouge. The victim, Elbert Bertrand Marshall, was


located by a stairwell at an apartment complex across the street, at 12254 La Margie

Avenue.'    The victim was in critical condition with multiple gunshot wounds. EMS


transported the victim to the hospital where he died shortly after arriving.

       Corporal Brandon Bethany and Corporal Jerry Lofton were among the

officers who arrived at the scene, which the officers helped to secure.          Steaphon


Harris, who was reportedly with the victim at the time of the shooting, provided the

police with a statement on the scene.               Harris was subsequently interviewed by

Detective Robert Cook at the Violent Crime Unit, and signed voluntary consent

forms for the search of his DNA and two cell phones that were in his possession at


the time, a Samsung Galaxy S4 that belonged to Harris and an Apple iPhone that

belonged to the victim.




1 The victim, who was a resident of the Newport Villa apartments, had a gold chain and
approximately $ 1, 000 on his person at the time.
          Corporal Andrew Desalvo arrived at approximately 4: 00 a.m.,                after EMS


transported the victim and the scene was secured.                Corporal Desalvo collected


evidence and took photographs, and recorded a video of the scene, which depicted


vehicles and other items discovered at the scene of the shooting, such as blood on

the ground in the parking lot and breezeway, a firearm, fired bullets, a set of car

keys, and a cell phone.'        One of the vehicles, a silver Toyota Yaris, and the keys


were later identified as belonging to the victim.'           The firearm, a Taurus 145, . 45


caliber pistol, was loaded with one round in the chamber and eight rounds in the

magazine when it was recovered, and no shell casings were found at the scene.


Corporal Desalvo took DNA swabs from the pistol, magazine, ammunition, and cell

phone and sent them to the Louisiana State Police Crime Lab ( LSP crime lab) for


further analysis.4 Corporal Desalvo took additional video footage and photographs

at the apartment complex on La Margie Avenue, approximately 200 yards from the

photographed vehicles, showing additional blood by the stairwell.

          On May 2,     2014,   Sergeant Glenn Hutto attended the victim' s autopsy, at

which he took photographs and collected evidence.                   The victim suffered four


gunshot wounds including bullet injuries to the rear triceps region of his right arm

and to his chest. Sergeant Hutto collected two bullet fragments removed from the


victim' s right arm and a DNA swab of the victim and sent them to LSP crime lab for




2 The keys were found across the street from the Newport Villa Apartments, at the apartment
complex on La Margie Avenue. The manager of the apartment complex on La Margie Avenue
delivered the keys to Detective Robert Cook after they were discovered near the area where the
victim had been found.


3 The other vehicle, a green Fiat parked next to the Yaris, was owned by a resident of the Newport
Villa Apartments who was inside her apartment at the time of the shooting.    The Fiat was struck
by gunfire, which went through the rear glass and rear quarter panel on the driver' s side of the
vehicle.



4
    According to Paul Berry, a Louisiana State Police Crime Lab forensic DNA analyst who testified
as an expert witness at trial, the victim could not be excluded as the major contributor to the DNA
profiles collected from the pistol and cell phone. The remaining DNA evidence was inconclusive
with the exception of the defendant being excluded as a minor contributor to the DNA profile from
the cell phone.




                                                 3
testing. Cheryl Swearingen of the LSP crime lab, a crime scene investigator and

firearms examiner who was accepted at trial as an expert in firearms examination,


testified that the bullet fragments removed from the victim' s right arm were

consistent with .38 caliber.


       Detective Robert Hunt of the Criminal Investigation Bureau, Technical


Section, which conducts digital forensics, performed a cell phone extraction of


Harris' s cell phone and compiled a detailed, time -logged report.             Detective Cook


reviewed the extracted records, including deleted but recovered text messages, using

words and phrases such as " smash" and " put dat iron on" in reference to the victim.'


He also provided the victim' s address and a description of the victim' s vehicle to


determine that Harris was communicating with a person whose phone number, 225-

620- 7129, labeled as " Mond," to arrange for the murder of the victim. In another


text message, " Mond"     indicated that his girlfriend was purchasing .38 caliber bullets

on April 30th. Based on the cell phone communications, Detective Cook sought and


acquired a warrant for Harris' s arrest. Further, assuming that " Mond" was a shorter

version of a full name, Detective Cook searched the police database and concluded


that the defendant was the other suspect for the victim' s murder.

                    ASSIGNMENT OF ERROR NUMBER ONE


       In assignment of error number one, the defendant argues that a complete


reading of the trial transcript reveals that the State failed to present sufficient

evidence to support the verdict. He contends there was no direct evidence to place


him at the scene of the murder. He notes there was no DNA evidence to link him to


the offense, the ballistic evidence was inconclusive, and some evidence collected at


the scene was not tested. He further notes that there was no effort to conduct a lineup


s Detective Cook testified at trial that he learned some street language in the course of his
involvement in numerous investigations. Specifically, Detective Cook testified that when used in
the context referenced herein, the term " smash" meant to "[ t] o take out" or kill someone and to
put an " iron" on someone meant to use a gun to kill the person.



                                                it
identification by Jarvis Clark, a potential witness.' The defendant also notes that at

least three witnesses informed the police that there was more than one person known


to them as " Mond."       The defendant notes that his girlfriend testified that he never


wore dreadlocks.'     The defendant concludes that due to gaps in the State' s evidence,


no reasonable trier of fact could have found him guilty beyond a reasonable doubt.

In response, the State argues that based on the evidence presented at trial, the jury

was not irrational in rejecting the defendant' s hypothesis of innocence.

        A conviction based on insufficient evidence cannot stand as it violates Due


Process.   See U.S. Const. amend. XIV, § 1; La. Const. art. I, § 2.           The standard of


review for sufficiency of the evidence to support a conviction is whether, viewing

the evidence in the light most favorable to the prosecution, any rational trier of fact

could have found that the State proved the essential elements of the crime and the


defendant' s identity as the perpetrator of the crime beyond a reasonable doubt.            See


La. Code Crim. P. art. 821( B); Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.


2781,   27891 61 L.Ed.2d 560 ( 1979); State v. Ordodi, 2006- 0207 ( La. 11/ 29/ 06),

946 So.2d 654, 660; State v. Williams, 2019- 0077 ( La. App. 1st Cir. 5/ 31/ 19),          2019


WL 2315340, at * 2, writ denied, 2019- 01060 ( La. 10/ 1/ 19), 280 So. 3d 158.              The


Jackson standard of review, incorporated in Article 821( B), is an objective standard


for testing the overall evidence, both direct and circumstantial, for reasonable doubt.

When analyzing circumstantial evidence, La. R.S. 15: 438 provides that the fact

finder must be satisfied that the overall evidence excludes every reasonable

hypothesis of innocence.        State v. Patorno, 2001- 2585 ( La. App. 1st Cir. 6/ 21/ 02),

822 So. 2d 141, 144.       When a case involves circumstantial evidence and the jury



6 As the defendant notes, Clark informed the police that on the night in question, he saw someone
wearing all black and having shoulder -length dreadlocks. However, contrary to the defendant' s
assertion in brief, there was no testimony that Clark identified that person as the shooter.

7 We note that Harris responded positively when asked on redirect examination at trial if he had
dreads or longer hair at the time of the offense.



                                                    Wi
reasonably rejects the hypothesis of innocence presented by the defense,                       that


hypothesis falls, and the defendant is guilty unless there is another hypothesis that

raises a reasonable doubt.          State v. Vaughn, 2018- 0344 ( La. App. 1st Cir. 9/ 24/ 18),

259 So. 3d 1048, 1058, judgment reversed in part on otherrounds, 2018- 01750 ( La.

11/ 25/ 19), 283 So. 3d 494.


      Second degree murder is defined in pertinent part as "             the killing of a human

being: (   1)[   w]hen the offender has a specific intent to kill or to inflict great bodily

harm[.]"         La. R.S. 14: 30. 1( A)( 1).    Specific intent is that state of mind that exists


when the circumstances indicate that the offender actively desired the prescribed

criminal consequences to follow his act or failure to act. La. R.S. 14: 10( 1).                The


State bears the burden to prove those elements, along with the burden to prove the

identity of the defendant as the perpetrator. State v. Coleman, 2017- 1045 ( La. App.

1st Cir. 4/ 13/ 18), 249 So. 3d 872, 877, writ denied, 2018- 0830 ( La. 2/ 18/ 19), 263


So. 3d 1155.        When the key issue is the defendant' s identity as the perpetrator, rather

than whether the crime was committed, the State is required to negate any reasonable

probability of misidentification.              A positive identification by only one witness is

sufficient to support a conviction.             State v. Weary, 2003- 3067 ( La. 4/ 24/ 06),   931


So.2d 297, 311, cert. denied, 549 U.S. 1062, 127 S. Ct. 682, 166 L.Ed.2d 531 ( 2006).


      In the absence of internal contradiction or irreconcilable conflict with physical


evidence,        one witness' s testimony, if believed by the trier of fact, is sufficient

support for a requisite factual conclusion. State v. Dorsey, 2010- 0216 (La. 9/ 07/ 11),

74 So. 3d 603, 634, cert. denied, 566 U.S. 930, 132 S. Ct. 1859, 182 L.Ed.2d 658


2012).       Further, where there is conflicting testimony about factual matters, the

resolution of which depends upon a determination of the credibility of the witnesses,

the matter is one of the weight of the evidence, not its sufficiency. Accordingly, on

appeal, this court will not assess the credibility of witnesses or reweigh the evidence

to overturn a fact finder' s determination of guilt.            State v. Lavy, 2013- 1025 (    La.
App.   1st Cir. 3/ 11/ 14),    142 So. 3d 1000,   1006, writ denied, 2014- 0644 ( La.


10/ 31/ 14), 152 So. 3d 150.


       After the defendant was developed as a suspect, Detective Cook made contact


with the defendant at 1269 Christy Drive, on May 14, 2014, acquired the defendant' s

Nokia cell phone, and obtained a search warrant for the defendant' s cell phone.


However, the High -Tech Crimes Department was unable to access the data on the


phone due to the undetermined passcode, and the phone contained a sim card for a


phone number that was inconsistent with the incriminating communications at issue

with Harris. As a result, Detective Cook obtained a search warrant for the AT& T


records associated with the phone number, 225- 620- 7129. The cell phone company


informed Detective Cook that the phone number at issue was a prepaid phone


number through another smaller company, that subscriber information was

unavailable,   and only the incoming and outgoing phone call records were

retrievable.




       In addition to communicating with Harris, the phone number 225- 620- 7129

was frequently used to communicate with the phone number 225- 573- 6321,

approximately forty-four times in a window of the three days preceding the murder.

Detective Cook ascertained that the latter phone number belonged to Brittany

Robinson ( the defendant' s girlfriend), whom the detective interviewed twice in the


month of July of 2014. While she was not forthcoming in the initial interview, based

on information provided during the second interview, Detective Cook obtained a

warrant for the defendant' s arrest. After the warrant was executed, Detective Cook


obtained a DNA sample from the defendant. Detective Cook further testified that


Robinson verified that the defendant was known as " Mond." Detective Cook also


testified that the defendant was the only " Mond" that came up in his investigation of




                                            7
this case and could not recall if another witness, Letitia Brothers, had told him there


were at least three different persons known as " Mond" in the area. 8

         Robinson, the defendant' s girlfriend, testified at trial. She confirmed that she


referred to the defendant as " Mond"                as did the defendant' s sister and his


friends.Robinson explained that at the time of the initial police interview, she did not


have any relevant information but had acquired information by the time the second

interview took place. She admitted that she informed the police that the defendant


was using the phone number 225- 620- 7129 in April and May of 2014, adding that

she guessed he was using the number " around             that time."   After being allowed to

refresh her memory with her statements at the time of the second interview, she

confirmed that the defendant was using that phone number during the months at

issue.    According to Robinson, the defendant changed his number three times

between January of 2014 and July of 2014 and was no longer using the number at

issue at the time of the police interviews in July.

         Robinson further confirmed that the defendant asked her to purchase . 38


caliber bullets in 2014, months prior to her police interviews in July 2014.                 She


confirmed that she purchased the bullets and gave them to the defendant. In addition


to providing the statements, Robinson identified the defendant in a photographic

lineup and again in court at trial. On cross- examination, she denied ever seeing the

defendant with a weapon.            She further confirmed that the defendant had an


acquaintance, Raymond Veal, who also used the name " Mond" as did her "                     god -



brother' s cousin," Jamond Rougeau.




8 As previously mentioned, on cross- examination, Detective Cook confirmed that Jarvis Clark
provided a description of who he saw at the scene of the shooting; specifically, someone wearing
all black with shoulder -length dreadlocks.   However, on redirect examination, Detective Cook

confirmed that Clark did not see the shooting and only saw multiple individuals in the parking lot
after the shooting.


                                                8
         Harris, who was incarcerated at the time of the trial, testified that he had


known both the defendant and the victim since childhood.            Harris identified the


defendant in court and confirmed that he referred to the victim as B. T.           Harris


confirmed that while he was with the victim on the day of his murder, he was

communicating with someone to coordinate the victim' s murder and identified that

person as "    Mond."      He further confirmed that the communications were by text

message, admitted to causing the victim' s murder, and identified a photograph of the

victim in court.       Harris specifically confirmed that the "   Mond" with whom he


communicated to coordinate the victim' s murder did in fact shoot the victim. He


agreed that the person who killed the victim was wearing all black with a hood that

night.
         However, when asked at trial to identify the defendant as the person, Harris

denied that " Mond" was the defendant and stated that he did not know the full name

associated    with "   Mond."    Harris confirmed that he previously pled guilty to

manslaughter in connection with the victim' s murder and that he had agreed to tell

the truth.    The transcript of Harris' s guilty plea proceeding was also admitted into

evidence at trial.     Therein, the factual basis presented at that time of Harris' s plea


indicated that the State would prove the following:

          O] n or about May 1st of 2014[,] Mr. Harris was present at the scene
         where Elbert Marshall was murdered by Demond Bessie. Demond
         Bessie being the shooter. Mr. Harris did directly procure and counsel,
         aiding and abetting in the preparation even, of that homicide, Judge.
         That being evidenced through recovered text message, cell phone data
         directly recovered on Mr. Harris' s person that did evidence that specific
         intent to kill.


The guilty plea transcript further shows that when Harris was asked if he was in fact

guilty of the manslaughter offense as stated in the above factual basis, he replied,

 Yes, sir."


         After being shown the transcript of his guilty plea, Harris confirmed that the

transcript stated that he procured and counseled the defendant, Mr. Demond Bessie,


to shoot and kill the victim, Bertrand Marshall.         Harris then maintained that he


                                              W
 never said nothing about Demond Bessie.               Tall said that."     However, he again


admitted that the " Mond" that he was texting the night that the victim was murdered

was the " Mond" that shot and killed the victim.


         Detective Hunt extracted and gave detailed testimony regarding the text

messages and phone logs between the cell phones at issue in this case. A text


message sent to a number labeled " Ticia"             from Harris' s phone at 11: 58 p.m.,   on




April 29, 2014, two nights before the victim' s murder, stated as follows, " Shooting


dice waiting on BT I' m bout to see how mond living he loaded talking about he

ready to smash BT .... I tryna set the shit up[.]"          Three minutes later, on April 30,


2014, at 12: 01 a. m.,   the following outgoing message was sent from Harris' s phone

to a number labeled as " Slim", " N****      bout to put dat iron on BT get him out my

way then I' m cum just leave the door open[.]"

         On April 30, 2014, between 12: 25 a. m. and 12: 31 a. m., there were seven


phone calls between Harris and the phone number identified as belonging to the

defendant, labeled " Mond."        Later that day, at 4: 50 p. m.,         a text message from


 Mond" to Harris stated, " I jux    shook bk I got my girl going get some 38 bullets na

    we can f* *wit
                * it 2night no dought ....            I wuz trippn last night any way I wuz2

loaded I wounted 2 jux f*** over dat b****            right quick.....   But I' m f* * n*wit DAT


2night out gate[.]"    During the twenty-four hour period prior to the killing (from the

night of April 30, 2014 to the early morning hours of May 1,                  2014), Harris and


 Mond"      continued to communicate by phone, including phone calls and text

messages with location updates and instructions.                  Specifically, as detailed in

Detective Hunt' s report and testimony at trial, the following deleted exchanges took

place:




         Entry 41; 5/ 1/ 14 12: 56: 59 AM ... ;   To: + 12256207129 Mond; " Don' t

         go to sleep son"

         Entry 38; 5/ 1/ 14 1: 02: 50 AM ... ;    From: + 12256207129 Mond; " Im

         good I slept all day"

                                                 10
     Entry 37; 5/ 1/ 14 1: 13: 46 AM ... ;       To: +     12256207129 Mond; " I we
     back here now son......"


     Entry 36; 5/ 1/ 14 1: 13: 57 AM ... ;       To: +     12256207129 Mond; " New
     Port"


     Entry 34; 5/ 1/ 14 1: 16: 12 AM ... ;       From: +     12256207129 Mond; " U

     dropping that n* * * *   off????"




     Entry 33; 5/ 1/ 14 1: 16: 50 AM ... ; To: +     12256207129 Mond; " Wait tell
     we walking to da car no he still here.....       cum on"




     Entry 32; 5/ 1/ 14 1: 21: 31 AM ... ;    From: + 12256207129 Mond; " Wya
     n [ Where you at in] new port"


     Entry 31;     5/ 1/ 14 1: 22: 01 AM ... ;     To: +    12256207129 Mond; " La
     Anna"


     Entry 26; 5/ 1/ 14 1: 23: 23 AM ... ; To: + 12256207129 Mond; " Cumn
     from up there its da 2nd drive way ..... it' s dat bac drive way then it' s
     the next 1"


     Entry 25; 5/ 1/ 14 1: 23: 44 AM ... ;    From: + 12256207129 Mond; " Wat

     y' all n??"


     Entry 24; 5/ 1/ 14 1: 25: 00 AM ... ; To: +     12256207129 Mond; " Lil hatch
     back new car .... it' s pulled straight back"


      Entry 23; 5/ 1/ 14 1: 26: 38 AM ... ; From: + 12256207129 Mond; " I gotta
      kno where sun .... cuz I' m bout 2 leave my phn... so tell me where
      exactly"


      Entry 22; 5/ 1/ 14 1: 29: 07 AM ... ; From: +         12256207129 Mond; " Tha

      2nd drive way come up in LA Anna"

      Entry 21; 5/ 1/ 14 1: 30: 19 AM ... ;   To: + 12256207129 Mond; " Yea da

      car pulled all the way to the window"
      Entry 20; 5/ 1/ 14 1: 30: 23 AM ... ;      To: + 12256207129 Mond; " Cum
      on"




      Entry 17; 5/ 1/ 14 1: 32: 45 AM ... ;      To: + 12256207129 Mond; " Hurry

      up cuz I think we bout to go"

      Defense witness Leticia Brothers testified that she knew three " Monds" in the


area and confirmed informing Detective Cook as such.              On cross- examination she


confirmed that Harris fathered some of her children and that she also knew the


defendant, as he is the brother of the father of her other children.            She further




                                              11
confirmed that she might have posted on her Facebook page that she wanted the


defendant and Harris to be free.


       Herein,   the jury heard the testimony of all the witnesses.          The phone


communications admitted at trial showed that Harris was conspiring with someone

whose phone number was labeled as " Mond" to shoot and kill the victim. Robinson


confirmed that the phone number belonged to the defendant, that the defendant was

known as " Mond,"       and that she,
                                        around the time of the shooting and at the

defendant' s request, purchased the caliber bullets that were later determined to be

consistent with the bullets used to kill the victim, and she gave them to the defendant.


The text messages and testimony of Robinson, which was corroborated by the phone

records, were accepted by the jury. During his guilty plea, Harris agreed with the

factual basis specifically indicating the defendant was the shooter with whom he

conspired.
               The jury apparently rejected the hypothesis that the murder was

committed by a different person referred to as "       Mond."    See State v. Brothers,


2017- 0870 ( La. App. 1st Cir. 11/ 1/ 17),   233 So. 3d 110, 116, writ denied, 2017- 2160

La. 10/ 8/ 18), 253 So. 3d 803 (   finding the evidence sufficient to support the second

degree murder conviction, despite key witnesses recanting their statements at trial,

because the witnesses' original statements positively identified the defendant as the

shooter).
            In reviewing the evidence presented at trial, we cannot say that the jury' s

determination was irrational under the facts and circumstances presented.            See


Ordodi, 946 So.2d at 662. Considering the evidence presented at trial, the jury could

have rationally concluded that the defendant was the shooter in this case.

       An appellate court errs by substituting its appreciation of the evidence and

credibility of witnesses for that of the fact finder and thereby overturning a verdict

on the basis of an exculpatory hypothesis of innocence presented to, and rationally

rejected by, the jury. See State v. Calloway, 2007- 2306 (La. 1/ 21/ 09),   1 So. 3d 417,


418 ( per curiam). A court of appeal impinges on a fact finder' s discretion beyond


                                              12
the extent necessary to guarantee the fundamental protection of due process of law

in accepting a hypothesis of innocence that was not unreasonably rejected by the fact

finder.      See State v. Mire, 2014- 2295 ( La. 1/ 27/ 16), 269 So. 3d 698, 703 (    per




curiam).     After a thorough review of the record, we are convinced that a rational trier


of fact, viewing the evidence presented in this case in the light most favorable to the

State, could find that the State proved beyond a reasonable doubt, and to the


exclusion of every reasonable hypothesis of innocence, all of the elements of second

degree murder, and the defendant' s identity as the perpetrator.     Thus, assignment of


error number one lacks merit.


                     ASSIGNMENT OF ERROR NUMBER TWO


          In assignment of error number two, the defendant argues that improper


statements by the prosecutor during closing arguments warrant a new trial.             He


specifically contends that the State, in violation of a previous ruling by the trial court

that excluded such testimony, mentioned during its closing that Clark told Detective

Cook he was intoxicated on the evening of the murder.             The defendant further


contends the State improperly told the jury that subpoena returns indicate that the

Sheriff' s Office attempted to serve Clark but was unable to locate him.           In that


regard, the defendant notes that no subpoena was introduced into the record showing

such an attempt.     He also notes that the State spoke to Clark a week before the trial,


knew his whereabouts, and took no documented action to acquire his appearance at


trial.   The defendant adds, "   We submit that the State wasn' t interested in having his

 Clark' s]    testimony because it would further expose the weakness in their case

against Mr. Bessie." In response, the State, in part, notes the defendant did not object


to these statements.



          Closing statement arguments shall be confined to evidence admitted, to the

lack of evidence,      to conclusions of fact that the State or defendant may draw

therefrom, and to the law applicable to the case. The argument shall not appeal to


                                              13
prejudice.    La. Code Crim. P. art. 774.           Although they should not misstate the

evidence,
             prosecutors are allowed wide latitude in choosing closing argument

tactics.   See State v. Draughn, 2005- 1825 ( La. 1/ 17/ 07), 950 So. 2d 583, 614, cert.


denied, 552 U.S. 1012, 128 S. Ct. 537, 169 L.Ed.2d 377 ( 2007). The trial court has


broad discretion in controlling the scope of closing arguments, and this court will

not reverse a conviction on the basis of improper closing argument unless thoroughly

convinced that the remarks influenced the jury and contributed to the verdict.            State


v. Jones, 2018- 0085 (    La. App. 1st Cir. 11/ 5/ 18),    2018 WL 5785450, at * 10, writ


denied, 2018- 1993 ( La. 4/ 22/ 19), 268 So. 3d 294; State v. Vansant, 2014- 1705 ( La.


App. 1st Cir. 4/ 24/ 15), 170 So. 3d 1059, 1063.        Pursuant to La. Code Crim. P. art.


851( B)( 5), a new trial shall be granted whenever the court is of the opinion that the


ends ofjustice would be served by the granting of a new trial, although the defendant

may not be entitled to a new trial as a matter of strict legal right. The ruling on a

motion for new trial is committed to the sound discretion of the trial court and will


be disturbed on appeal only when there is a clear showing of an abuse of that

discretion. Jones, 2018 WL 5785450, at* 19.


       In the instant case, as the defendant notes, during closing remarks, the State,

in pertinent part, stated,


               Mr. Jarvis Clark. Testimony came from Detective Cook about
       his interview with Jarvis Clark. Jarvis Clark came upon the scene after
       the shooting had occurred. He heard the gunshots but he did not see the
       shooting. He said there were multiple individuals out there after the
       shooting and he told Detective Cook that he was intoxicated that
       evening. He did mention that someone was out there with dreads.


As the State notes in its appellate brief, there was no objection to these statements


or any other portion of the State' s closing.9 However, the defendant raised the issue

in his motion for new trial.



9 As the defendant notes, during redirect examination at trial, the trial court sustained the
defendant' s hearsay objection when the State asked Detective Cook if Clark indicated that he was
intoxicated on the evening of the shooting.
                                               14
        Absent any objection, the defendant is deemed to have waived any such error

and is precluded from raising the issue on appeal. See La. Code Crim. P. art. 841( A).

Despite the lack of an objection, extremely prejudicial and inflammatory remarks

require reversal.      See State v. Hayes, 364 So. 2d 923, 926- 27 ( La. 1978); Jones,


2018 WL 5785450, at * 11.        However, in this case our review of those portions of


the prosecutor' s closing argument at issue convinces us that the remarks were not so

prejudicial or inflammatory as to require reversal. As the trial court noted in denying

the defendant' s motion for new trial, prior to the opening remarks and again before

deliberations,   the trial court instructed the jury that the opening and closing

arguments and statements by attorneys are not evidence.         The trial court further


reminded the jury that it may not consider evidence that it was instructed to disregard

or to which an objection was sustained. Much credit should be accorded to the good


sense and fairmindedness of jurors who have seen the evidence and heard the


argument and have been instructed by the trial court that arguments of counsel are

not evidence. Vansant, 170 So. 3d at 1065.        We do not find that the prosecutor' s


remarks at issue contributed to the verdict or made it impossible for the defendant to


obtain a fair trial.    See La. Code Crim. P. art. 775; Vansant, 170 So. 3d at 1064.


Accordingly, we find no merit in assignment of error number two.

       CONVICTION AND SENTENCE AFFIRMED.




                                             15